Citation Nr: 1716865	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  10-26 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bowel disability, to include as secondary to a service-connected back disability.

2.  Entitlement to an increased rating for a back disability, in excess of 10 percent prior to August 3, 2016, and in excess of 20 percent as of August 3, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions in November 2009 and September 2010 by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The claims were previously remanded by the Board in a June 2016 remand, to acquire additional VA examinations.  That development has been substantially accomplished.  A September 2016 rating decision assigned an increased rating of 20 percent, effective August 3, 2016, for the back disability, and continued a 10 percent rating prior to August 3, 2016.  That increase is not a full grant of benefits sought and the claim for increased rating remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for a bowel condition is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

For the entire claims period the Veteran's back disability has been manifested by pain of the lower back, with range of motion, at worst, limited to 45 degrees of flexion, and a combined range limited to 165 degrees, and x-ray evidence of arthritis.  The Veteran's back shows no evidence of ankylosis, abnormal gait, scoliosis, lordosis, or kyphosis.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but not higher, for a back disability, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5242 (2016).

2.  The criteria for a rating in excess of 20 percent for a back disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in April 2010.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the May 2010 and December 2012 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).

Consideration must be given as to whether staged ratings should be assigned to compensate entitlement to a higher rating at any point during the pendency of the claim.  When the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The rating criteria use a General Rating Formula for Diseases and Injuries of the Spine for diagnostic codes 5235 to 5243 unless 5243 is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The General Rating Formula provides a schedule of ratings for spine disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Unfavorable ankylosis of the entire spine warrants a 100 percent rating. Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating. Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent rating.  Forward flexion of the thoracolumbar spine greater than 20 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016).

The rater is instructed to rate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. §§ 4.71, 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2016).  Each range of motion measurement is rounded to the nearest five degrees. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4) (2016).

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion.  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (3) (2012).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  Each range of motion measurement is rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2016).

Disability of the thoracolumbar and cervical spine segments is separately rated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Each range of motion measurement is rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2016).

Where there is a question as to which of two rating is to be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When rating disabilities using Diagnostic Codes which provide a rating on the basis of loss of range of motion, VA must consider, to the extent possible, the degree of additional loss of function due to pain, weakened movement, excess fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2016).

Prior to August 3, 2016

The Veteran claims that his service-connected low back disability is more severe than that contemplated by the current 10 percent rating for the relevant period prior to August 3, 2016.  A review of the competent medical evidence of record, to include VA medical records and VA examinations, shows evidence of a decreased range of motion, with the Veteran's forward flexion limited to 45 degrees, and diagnoses of intervertebral disc syndrome (IVDS).  Therefore, the Board finds that a higher rating for the Veteran's back disability is warranted under the General Rating Formula for Diseases and Injuries of the Spine, and the claim must be granted at 20 percent, but not higher.  

Under the General Rating Formula, the next higher rating of 20 percent rating is warranted if forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016).  

In a September 2010 VA examination for the Veteran's back and claimed bowel condition, the Veteran was diagnosed with degenerative disc disease of the lumbar spine.  The Veteran was noted to report pain in the back, with no reports of decreased motion, stiffness, weakness, and flare-ups.  On examination the examiner noted that the Veteran had no spasms, ankylosis, or fatigue, with evidence of incapacitating episodes due to IVDS.  The Veteran's range of motion was recorded as 45 degrees of forward flexion, and a combined range of motion limited 165 degrees.  The examiner noted pain after repetitive motion testing, with no additional limitations of motion after repeat use.  X-rays conducted note degenerative changes.  The examination report noted no reports of the need for assistive devices.  

At a November 2012 VA examination of the back disability, the Veteran was noted to report pain in this back, with no report of flare-ups.  On examination, the examiner noted that the Veteran had a normal gait, no abnormal spinal contours, no ankylosis, and no localized tenderness.  The Veteran's range of motion was recorded to be forward flexion limited to 70 degrees, and a combined range of motion limited 205 degrees.  The examiner noted no objective evidence of pain after repetitive motion testing, with no additional limitations of motion after repeat use.  X-rays noted degenerative changes.  The examination report noted no diagnosis of IVDS or incapacitating episodes, and no reports of the need for assistive devices.  The Veteran was diagnosed with degenerative disc disease of the lumbar spine.  

The Board, in reviewing the relevant evidence of record, finds that the evidence to be in equipoise, with regard to the severity of the Veteran's back disability for the relevant period.  Specifically, the Board finds that the September 2010 VA examination to be most probative in establishing the Veteran's rating, and therefore, a 20 percent rating is warranted for this claim period, as the Veteran's forward flexion was found to be limited to under 60 degrees, but not to 30 degrees or less, warranting a 20 percent rating under the Diagnostic Code, and to that extent, the Veteran's claim must be granted. 

However, the Board finds that a higher rating in excess of 20 percent is not warranted.  The next higher rating requires unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine to warrant a 40 percent rating. For the relevant period, other than the examinations of record, there is no medical evidence that has shown a worsening condition commensurate to the criteria for a rating in excess of 20 percent for the relevant period prior to August 3, 2016, to include in records of VA treatment.  The Board notes that the Veteran's claims file contains contemporaneous VA medical records for the back disability throughout the period.  However, those VA records do not show any quantitative increase in severity of the back disability with regard to the objective criteria set out in the rating schedule.  Furthermore, those records do not show additional diagnoses of any conditions or symptoms which would warrant a rating higher than those noted in the September 2010 VA examination.  Specifically, the evidence does not show that the Veteran has from ankylosis, or forward flexion of under 30 degrees, had muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or any limitation of range of motion that would warrant a higher rating.

The Board notes that while both VA and private medical records note that the Veteran has back pain, which limits his mobility and activities, those records do not provide the degree or severity of the limitation such that any higher rating could be assigned.  Therefore, the Board finds that the most persuasive evidence is the range of motion measured at the September 2010 VA examination.  As an example, the VA medical records do show treatment for the back disability throughout the pertinent period, to include conducting X-ray diagnostics.  However, the Board notes that those records only detail various treatments for pain, but do not provide any analysis or testing to identify the degree in which the range of motion was affected, or the degree of functional impairment the Veteran had as a result of pain.  Therefore, those records are inadequate in supporting a claim for an increased rating in excess of 20 percent.  Consequently, with no competent evidence of a condition worse than that reported during the September 2010 examination, during the relevant period, the Board finds that a rating in excess of 20 percent is not warranted.

The Board has considered, along with the schedular criteria, functional loss due to pain, fatigability, incoordination, pain on movement, and weakness. 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds that the claims file does not contain sufficient evidence to support any additional increase in disability rating based on any functional loss due to flare-ups of pain.  While the Veteran has reported experiencing pain and flare-ups, medical records and examinations show that pain did not result in functional loss.  Specifically, during the VA examinations of record, the examiners all reported that upon repetitive testing, no additional limitation of motion was noted.  Therefore, the Board finds that no further increase in the Veteran's current back rating is warranted due to any additional factors causing limitation of function.  Furthermore, the Board has considered the Veteran's consistent reports of pain, in conjunction with the September 2010 examination, in finding that a 20 percent rating was warranted for this period, despite a greater range of motion at the subsequent examination.

The Board, in making the determination of the Veteran's ratings has not ignored the Veteran's statements concerning the symptomology of his back disability, with specific regard to pain and limitation of function.  The Board finds that the Veteran is a lay person and is competent to report symptoms he observes, such as pain and fatigue.  Layno v. Brown, 6 Vet. App. 465 (1994).  Whether lay evidence is considered competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Here, an opinion concerning the relationship between the Veteran's symptoms and a specific level of impairment of his back disability is of a medically complex nature. The diagnosis and analysis requires expert medical training and the use of diagnostics which the Veteran has not demonstrated he possesses.  Therefore, the Board finds that the Veteran is not competent provide an opinion as to whether the back disability warrants a rating in excess of 20 percent.  The Board finds that objective evidence provided by the VA examiner of record to be more persuasive than the Veteran's contention that a higher rating is warranted.

Finally, the Board notes that a higher rating under Diagnostic Code 5243 for IVDS is not warranted, as the preponderance of the evidence is against the finding that the Veteran's IVDS rendered him to be prescribed bed rest.  While the Board does acknowledge the fact that in the September 2010 VA examination, the Veteran was noted to suffer from incapacitating episodes due to his IVDS, for up to 15 days a year (three times a year, for up to five days).  However, such incapacitating episodes were noted by the examiner to be self-reported by the Veteran; indeed, a review of the evidence of record, does not demonstrate any evidence a physician prescribed bed rest, to constitute a incapacitating episode under this Diagnostic Code.   The Formula for Rating IVDS Based on Incapacitating Episodes provides that an incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2016).  Therefore, as there is no evidence of such a prescription that constitutes as an incapacitating episodes, the Veteran's back does not warrant a higher rating under this Diagnostic Code. 

Accordingly, the Board finds that the criteria for an increased rating for a back disability have been met prior to August 3, 2016.  The Board finds a 20 percent rating, but not higher, is warranted by the evidence of record, and the claim must be granted.  38 U.S.C.A § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As of August 3, 2016

On August 3, 2016, in accordance with the directives set out in the Board's June 2016 remand, the Veteran was provided a VA examination of his back disability. The VA examiner provided a physical examination of the Veteran and diagnosed degenerative arthritis of the lumbar spine.  The examiner noted the forward flexion of the Veteran's thoracolumbar spine to be limited to 60 degrees and a combined range of motion of 210 degrees.  The Veteran reported no flare-ups and no pain on weight bearing.  The examiner identified no objective evidence of localized tenderness and pain on palpation.  On repetitive motion testing, no additional functional loss or limitation of motion was noted.

The Board finds that the evidence does not show any separately ratable neurologic or other pathology which would warrant the assignment of any higher or separate rating during the pendency of the claim for increase.  The August 2016 examination found that strength was 5/5 in the lower extremities.  There was no muscle atrophy. Deep tendon reflexes were normal.  Sensation testing was normal.  Straight leg raising testing was negative.  The Veteran was found to not have radicular pain or any signs or symptoms of radiculopathy.  The Veteran was found to not have any neurologic abnormalities related to the back disability or to have intervertebral disc syndrome.

Under the General Rating Formula for Diseases and Injuries of the Spine, the next higher rating of a 40 percent rating for the lumbar spine is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

The Board finds that, as the August 2016 VA examination found a combined range of motion of only 210 degrees, and forward flexion of only 60 degrees, with no evidence of ankylosis, pursuant to the General Rating Formula, a 40 percent rating is not warranted.  38 C.F.R. § 4.71 (a) (2016).

The Board finds no additional evidence of record, to include the Veteran's lay statements and the VA treatment records, to demonstrate that the Veteran's current back disability to be distinct from those of the August 2016 VA examination.  The Board notes that a review of all the medical evidence of record shows no objective testing or measurement of the Veteran's range of motion or any diagnosis of ankylosis of the Veteran's lumbar spine since the Veteran's last examination.  The Board notes that the Veteran has not asserted that level of functional limitation to his range of motion, that would approximate to half of his measured range of motion during his August 2016 VA examination, and certainly nothing equivalent to an ankylosed thoracolumbar spine.  During the most recent examination, the Veteran only reported pain when bending forward, and an inability to kneel or sit for long period of time.  Therefore, the Board finds that the preponderance of the evidence is against a finding that the Veteran has ankylosis, or that the Veteran's thoracolumbar spine range of motion is limited to 30 degrees of flexion.  Therefore, the Board finds that a 40 percent rating is not warranted.

However, when rating disabilities rated on the basis of limitation of motion, VA must consider a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board finds that the competent medical evidence of record does not demonstrate any additional functional loss or limitation of motion caused by pain. The August 2016 VA examination report noted that the Veteran reported no flares-ups or additional functional loss due to pain.  Specifically, the examiner noted that on repetitive testing there was no additional limitation of motion or functional loss. Therefore, the Board finds that the evidence does not show that the Veteran has functional loss in excess of that already encompassed by a 20 percent rating. DeLuca v. Brown, 8 Vet. App. 202  (1995).  The Board finds that all symptomatology alleged by the Veteran during this period, has been contemplated within the 20 percent rating he is granted herein for that period, and no higher rating is warranted.  The evidence does not show that any additional factors cause functional loss to an extent that the Veteran would meet the criteria for a higher rating of being limited in flexion to 30 degrees or less, or having ankylosis.  At the August 2016 examination, the Veteran did not report flare-ups of the back.

Accordingly, the Board finds that a rating of 20 percent, but not higher, is warranted for a back disability as of June 2, 2016, but not earlier.  However, the Board finds that the preponderance of the evidence is against the assignment of any higher rating.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Extraschedular Consideration

The Board finds that the Veteran's service-connected back disability has not been shown to be so exceptional or unusual as to warrant referral for the consideration of the assignment of any higher rating on an extraschedular basis.  38 C.F.R. § 3.321 (2016); Thun v. Peake, 22 Vet. App. 211 (2008).  There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321 (2016); Thun v. Peake, 22 Vet. App. 211 (2008).

The Board finds that the rating schedule is not shown to be inadequate.  The Veteran's service-connected back disability is manifested by signs and symptoms such as pain and limitation of motion.  The Veteran has also reported decreased walking, standing, and bending over tolerance.  Those signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.

The General Rating Formula for Diseases and Injuries of the Spine provides disability ratings on the basis of limitation of motion.  38 C.F.R. § 4.71 (a), General Rating Formula for Diseases and Injuries of the Spine (2016).  The General Rating Formula specifically contemplates symptoms such as pain (whether or not it radiates), stiffness, and aching, and neurologic abnormalities.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2016); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59 (2016); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss. Because of the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's back disability picture.  The Board finds nothing exceptional or unusual about the Veteran's back disability because the rating criteria reasonably describe his disability level and symptomatology.  Therefore, the Board finds that referral for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.

Further, the Board notes that, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 27 Vet. App. 494 (2016).  However, the Board finds that the evidence does show that the combined effects of the service-connected disabilities put the Veteran's overall disability picture outside the level of compensation he currently receives. Accordingly, the Board finds that this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected disabilities.


ORDER

Entitlement to a rating of 20 percent, but not higher, for a back disability, prior to August 3, 2016, is granted. 

Entitlement to an increased rating in excess of 20 percent for a back disability is denied. 




REMAND

The Board finds that additional development is required for the remaining claim for service connection for a bowel disability.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim. 

With regard to the claim for service connection for a bowel disability, the Veteran's claim was remanded in June 2016 for a VA examination and opinion regarding the etiology of the bowel disability.  A VA examination was conducted in August 2016 to assess the nature and etiology of any claimed bowel disability, to include as directly to active service.  While the Board notes that an examination was conducted, the Board finds that the August 2016 VA examination report to be incomplete.  In that examination, the examiner concluded that any bowel condition was not due to active service.  The examiner noted in the rationale that the conclusion was based, at least in part, on the fact that there had been no demonstration of the Veteran ever being diagnosed with a bowel condition of gastroesophageal reflux disease (GERD).  However, that statement is not correct, as the Veteran was diagnosed with GERD various times throughout the claims period, to include in both previous examination.  Therefore, as the opinion is based on an incorrect factual premise, the Board finds that such an opinion is incomplete.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Therefore, as the examiner did not adequately address the question of nexus, the Board finds that examination to be incomplete and further development is required for VA to fulfill its duty to assist the Veteran.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment medical records not already of record.  

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran, to include any records from his private chiropractor that are not already of record. 

3.  Schedule the Veteran for a VA examination of the claimed bowel condition with a different VA examiner than the examiner who conducted the most recent VA examination.  The examiner should be a medical doctor.  The examiner must review the claims file and should note that review in the report.  The examiner is asked to address whether it is as likely as not (50 percent or greater) that any diagnosed bowel disability is related to active service or any incident of active service.  Additionally, the examiner is asked to also address whether any diagnosed bowel disability is etiologically related to or caused by a service-connected back disability or mental disorder, or any treatment or medication for the service-connected back disability or mental disorder.  The examiner is also asked to also address whether any diagnosed bowel disability is aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected back disability or mental disorder, or any treatment or medication for the service-connected back disability or mental disorder.  In providing an opinion, the examiner is explicitly advised that the Veteran has been previously diagnosed with GERD during the appeals period.  Therefore, even if the examiner finds no current disability related to the bowels, the examiner should opine regarding the etiology of the previously diagnosed GERD, as it relates to any service-connected disabilities, or active service.  A complete rationale for any opinion expressed should be included in the examination report.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


